Title: To James Madison from Edward Coles, 30 October 1822
From: Coles, Edward
To: Madison, James


                
                    My dear Sir
                    Washington Oct: 30 1822
                
                It was my intention, as you know, to have remained here but two or three days. But altho’ I have made every effort in my power to complete sooner the little business I had to attend to, I have found it impossible to do so, and indeed I have not even yet done so. But I am now compelled to hasten off in the morning, and to ride very rapidly, by the most direct route, to reach Illinois in time for the meeting of the Legislature.
                When I arrived here I found Mr. Cutts confined to what is called the bounds. He seemed rather reserved and not much disposed to converse freely, on the subject of his embarrassed situation. He assured me there was no lein or encombrance whatever on his house and the four Lots attached to it, and that the Bank had a good and perfect title. This account has been confirmed to me by the officers of the Bank, by Col: Bumford, Mr. Ringgold &c, all of whom agree too in saying that the property is richly worth the sum the Bank asks for it. I have seen the title papers from Mr. Cutts to the Bank. They consist of a Deed dated Nov: 1818 from Mr. Cutts to Mr. Geo: Sweeny in trust for the benefit or rather security of Th: Munroe, who had endorsed for Mr. Cutts to a considerable amount in the Bank. Mr. Cutts having failed to pay, Mr. Munroe was called on by the Bank, and the Bank having agreed to receive from him the property in question in payment of the debt, George Sweeny as trustee made a Deed to the Bank. These Deeds have all been recorded, and are now in the possession of the Bank. Mr. Smith, the Cashier, informed me that the Board of Directors had agreed to let you have the property for 5750$ to be paid by instalments with interest, and on the receipt of your notes would give you the obligation of the Bank to make you a perfect title to the property on the payment of your notes—or that the Bank would make you a Deed at once on your giving it a mortgage on the property to secure the ultimate payment of it—or that the Bank would make the Deed on your giving your notes with a good endorser in the City of Washington. I requested him to make his propositions either directly to you or through Mr. Cutts—this he promised to do. It is therefore unnecessary for me to state them more formally.
                Mr. Th: Munroe, who also thinks the property has been valued very low, and that the title to it is perfectly good, informs me that the Deed from the heirs of Davidson to Mr. Cutts was dated the same day with the Deed of Trust from Mr. Cutts to Geo: Sweeny viz: Nov. 1818. And of course there could not be any liens from Mr. Cutts on the property.
                I have had several conversations with Mrs. Cutts on the subject of her Husbands situation—she will act with perfect prudence and propriety.

It is unnecessary to add more on the subject as she will write all the details to her sister.
                Mr. Monroe and family are all well. I have experienced particular gratification from the unusually kind and friendly manner which he has recd: and treated me during this visit to Washington. It is now very late at night and I have yet my clothes to pack up in order to setout by sunrise in the morning. I must therefore beg you to excuse this hasty letter—to accept my thanks for the Pedometer which I shall always highly prize as a token of your friendship for me—and with a tender of my affectionate regards to Mrs. Madison and Payne accept assurances of my great respect and sincere regard
                
                    Edward Coles
                
            